DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hu et al. (US8970593B2) (hereinafter Hu).

Regarding Claim 6, Hu meets the limitations as follows: 
A system for noise reduction, comprising: 
a graph builder to a receive a plurality of detections [i.e. identifying a plurality of data objects; Claim 1, where objects data are identified as vertices and degree of relationships between the objects are identified as the edges, and Edge weight can be represented by the distance between pairs of vertices or by the width of the representation of the edge between two vertices; c. 2, l. 63 – c. 3, l. 11]  and build a graph [i.e. create a vertex-weighted and edge weighted graph of the data; c. 2, l. 63 – c. 3, l. 11, where a bounding-box can be associated with each vertex; c. 3, l. 24-33 and bounding-points are generated along each bounding-box; c. 3, l. 34-43, and each of the Voronoi cells corresponding to a particular vertex (i.e. the Voronoi cell generated for the particular vertex) and all Voronoi cells generated for each point along the bounding-box associated with the particular vertex; c. 4, l. 19-33] based on the detections, each detection comprising a class ID (i.e. relational data) corresponding to an object; [i.e. a set of relational data identifying at least a set of objects; c. 2, l. 37-62] 
a connected component detector to detect connected components in the graph, [i.e. connected authors (i.e. Vertices); Fig. 6, c. 5, l. 48-61] wherein the connected components each represent that a threshold number of detections with a same class ID (i.e. relational data) has been exceeded (i.e. greater than) and that detections with the same class ID do not exceed a distance threshold between vertices that represent the detections; [i.e. relational data corresponding to vertices and edges; c. 4, l. 33-42, if the degree of relationship between two data objects is less than a particular threshold, the data objects can be treated as unrelated. If the degree of relationship is greater than a particular threshold, the data objects can be treated as having a maximum degree of relationship.; c. 4, l. 43-56, claim 1] and 
a merger to merge two detections with the same class ID in the graph based on the threshold distance to generate a merged detection.[i.e. similar vertices are grouped in a clusters; c. 3, l. 13-23, and Voronoi cells corresponding to vertices grouped in a common cluster can be merged; c. 4, l. 19-32, Further discloses a computer system with processor, Memory, display and other input output devices, and network communication executing a program instructions; Fig. 7, and associated text, c. 6, l. 4-34, creating maps for visualizing relational data; c. 2, l. 30-36, and each cluster can be shaded or colored to enhance the visual distinction between clusters.; c. 4, l. 19-32, also please refere to claims 9-10 and 12]  

Regarding Claim 7, Note the Rejection for claim 6, wherein Hu further discloses
The system of claim 6, wherein the merged detection comprises a weighted mean size, a weighted mean position, and an arithmetic mean confidence of detections represented through vertices within a connected component of the graph. [i.e. a geometric clustering algorithm, such as k-means, is suitable for use with an MDS embedding algorithm, because the MDS algorithm places similar vertices in the same geometric region with good separation between clusters.; c. 3, l. 13-23; Vertex weight can be represented by the size of the map cell; c. 3, l. 1-5, a bounding-box can be associated with each vertex and the bounding-box can be sized in accordance with the weight of the associated vertex; c. 3, l. 24-33] 

Regarding Claim 8, Note the Rejection for claim 6, wherein Hu further discloses
The system of claim 6, wherein the merged detection comprises a centroid of positions of the detections (i.e. node) and a mean size of the object detections. [i.e. Vertex weight can be represented by the size of the map cell; c. 3, l. 1-5, a bounding-box can be associated with each vertex and the bounding-box can be sized in accordance with the weight of the associated vertex; c. 3, l. 24-33, bounding-points are generated along each bounding-box which is associated with a vertex; c. 3, l. 34-43, a geometric clustering algorithm, such as k-means is used to group vertices; c. 3, l. 13-23,  and Voronoi diagram was generated for each node and associated bounding-points; c. 5, l. 23-31]

Regarding Claim 9, Note the Rejection for claim 6, wherein Hu further discloses
The system of claim 6, wherein the plurality of detections comprise a position, a size, and an identifier comprising the class ID. [i.e. a set of relational data (i.e. class ID) identifying at least a set of objects and relationships between the objects. and The relational data can also include additional information such as the importance of each object or the weight of each relationship (i.e. size), for example data sets include trade relation data identifying a set of nations and trading relationships; c. 2, l. 37-62, related data objects are preferably located (position) more closely to each other than to data objects to which there is no relationship; c. 4, l. 33-42; bounding-box can be sized in accordance with the weight of the associated vertex; c. 3, l. 24-33]

Regarding claim 1, 3, 4, 10, 11 and 12, the claim(s) recites analogous limitations to claim 6, 8, 7, 6, 7 and 8 above, respectively, and is/are therefore rejected on the same premise. Therefore, regarding claim 1, 3, 4, 10, 11 and 12, Hu meets the claim limitations as set forth in claim 6, 8, 7, 6, 7 and 8, respectively. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 6, 8, 7, 6, 7 and 8, respectively; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding Claim 2, Note the Rejection for claim 1 and 6, wherein Hu further discloses
The method of claim 1, wherein merging the vertices further comprises repeating the constructing of connected components and the merging of vertices within connected components until no more merging is detected. [i.e. generating the Voronoi  diagram for the plurality  of data objects within a set of bounding-points based on the outer bounding-points and the plurality of data objects embedded in the planar graph and merging each Voronoi cell of the Voronoi diagram: Claims 1 and 5]

Regarding Claim 5, Note the Rejection for claim 1 and 6, wherein Hu further discloses
The method of claim 1, further comprising merging the vertices representing the object detections if the object detections corresponding to the vertices also further have a size difference less than a threshold difference. [i.e. calculating a degree of a relationship between data objects within the respective pairs of data objects: and merging each Voronoi cell of the Voronoi diagram associated with a common data object when the degree of the relationship between the data objects within the respective pairs of data object exceeds a pre-determined threshold: Claims 1 and 5]

 Regarding claim 13, the claim(s) recites analogous limitations to claim 5, above, and is/are therefore rejected on the same premise. Therefore, regarding claim 13, Hu meets the claim limitations as set forth in claim 5. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 5; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding Claim 14, Note the Rejection for claim 1 and 6, wherein Hu further discloses
The non-transitory, tangible computer-readable medium of claim 10, further comprising code to direct the processor to detect an outlier detection that is not connected to more than a threshold number of detections with the same class ID and removing the outlier detection from the graph. [i.e. generating outer bounding-points to define boundaries of the map: and randomly perturbing the outer bounding-points, wherein a number of the outer bounding-points, separation of the outer bounding-points, and a degree of perturbance determine an aesthetic and shape of the map, wherein the set of bounding-points are located a first distance away   from each of a plurality of data objects: Claims 9, 12, and the Voronoi cells generated for the outer bounding points have been discarded; c. 5, l. 23-31]

Regarding Claim 15, Note the Rejection for claim 1 and 6, wherein Hu further discloses
The non-transitory, tangible computer-readable medium of claim 10, further comprising code to direct the processor to calculate a similarity score and merge the detections in response to detecting that the similarity score exceeds a threshold similarity score. [i.e. the process can be executed with respect to a set of relational data identifying at least a set of objects and relationships between the objects, wherein the importance of a relationship between two shows can be determined by the degree of similarity: c. 2, l. 37-62]


Additional Pertinent Prior Arts for Reference
Following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure are provided for the applicant reference:
US 20030224344 A1 related to Method and system for clustering data.
US 20140079282 A1 related to System And Method For Detecting, Tracking And Counting Human Objects Of Interest Using A Counting System And A Data Capture Device.
US 20140343899 A1 related to Methods and systems for using bi-directional level sets to partition an undirected graph representing a matrix to be used in CAE.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488